IIamiltoN, Judge,
delivered the following opinion:
1. This case comes up upon a motion to remand on the ground that the amount in controversy is below the jurisdiction of this court because the suit is one of unlawful detainer, desahucio (P. R. Rev. Stat. § 1625, Act March 9, 1905), and *359the agreed statement of fact is that the annual rental as about $1,000.
The form in which the action is brought in the local court is not binding upon this court upon removal. It is quite true that the Code of Civil Procedure applies in this court as well as in the local court, but the rules of practice are not the same and the presence of a jury brings other differences. The mere summary recovery of the material possession of land is the object of unlawful detainer, desahucio. Garcia v. Brignoni, 22 P. R. R. 356; Bacon v. Marks, 8 Porto Rico Fed. Rep. 601; Virella v. Virella, 23 P. R. R. 644. There has been no demurrer, answer, or other step taken- to question the form in which the suit was brought; and. it cannot be said that the court is. in position to determine whether it should be considered a suit for unlawful detainer, or one in ejectment, to use the familiar American terms. San Juan Fruit Co. v. Carrillo, 7 Porto Rico Fed. Rep. 265.
2. In an action for detainer where the rental was $640, the Supreme Court held that the matter in dispute was only the right of possession and under the court’s appellate jurisdiction. McClung v. Penny, 189 U. S. 144, 47 L. ed. 753, 23 Sup, Ct. Rep. 589. Where it was stipulated that the value of the real property was adequate, while the value of possession was not shown, jurisdiction was declined by the Supreme Court. Willis v. Eastern Trust & Bkg. Co. 167 U. S. 76, 42 L. ed. 83, 17 Sup. Ct. Rep. 739. In the case at bar, however, the petition for removal states under oath that the amount in controversy exceeds $3,000. This is reconcilable with the annual rental value being less. So far as appears as yet, more than' one year’s rental value may be in controversy, or crops or other *360elements may enter. Smith v. Adams, 130 U. S. 167, 32 L. ed. 895, 9 Sup. Ct. Rep. 566; Seattle v. Oregon & W. R. Co. 242 Ned. 986, 988; Hilton v. Dickinson, 108 U. S. 174, 27 L. ed. 691, 2 Sup. Ct. Rep. 424; Stinson v. Dousman, 20 How. 461, 15 L. ed. 966.
It follows that there is at present nothing before the court which can be considered as overcoming the petition for removal, and the motion to remand must therefore be denied.
It is so ordered.